DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Election/Restrictions


Claims 1, 4-12, & 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 & 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/04/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments



Applicant’s arguments, see page 9, filed 8/20/2021, in light of the present amendments, with respect to claims 1, 4-13, & 15-21 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance


Claims 1, 4-13, & 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest an electronic device, comprising: a first component carrier including a stack of at least one first electrically conductive layer structure and at least one first electrically insulating layer structure; and a second component carrier including a respective stack of at least two second electrically conductive layer structures that sandwich at least one second electrically insulating layer structure and being connected to the first component carrier so that a first stacking direction of the first component carrier is angled with regard to a second stacking direction of the second component carrier; wherein the second component carrier includes at least one electrically conductive interlayer connect; and wherein the at least one electrically conductive interlayer connect is a via; wherein the direction of main extension of the via is oriented parallel with the second stacking direction of the second component carrier.
Regarding Claim 13, the cited prior art of record does not teach or fairly suggest a method of manufacturing an electronic device, the method comprising: providing a first component carrier having a stack of at least one first electrically conductive layer structure and at least one first electrically insulating layer structure, the first component carrier forming a cavity; and connecting a second component carrier having a respective stack of at least two second electrically conductive layer structures that sandwich at least one second electrically insulating layer structure, the second component carrier connected with the first component carrier so that a first stacking direction of the first component carrier is angled relative to a second stacking direction of the second component carrier,US Patent Application No.: 15/940,588Attorney Docket No. 04017.0161U1 (A 4167 US) Page 6 of 10wherein the second component carrier is inserted at least partially in the cavity with the cavity being a recess in one of the at least one first electrically conductive layer structure, the at least one first electrically insulating layer structure, a plurality of the stacked layer structures, wherein the second component carrier includes at least one electrically conductive interlayer connect extending between the at least two second electrically conductive layer structures through the sandwiched second electrically insulating layer structure of the second component carrier, wherein the at least one electrically conductive interlayer connect is a via; wherein the direction of main extension of the via is oriented parallel with the second stacking direction of the second component carrier.
Regarding Claim 21, the cited prior art of record does not teach or fairly suggest an electronic device, comprising: a first component; and a second component carrier being connected to the first component carrier so that a first stacking direction of the first component carrier is angled with regard to a second stacking direction of the second component carrier;US Patent Application No.: 15/940,588 Attorney Docket No. 04017.0161U1 (A 4167 US)Page 8 of 19wherein the second component carrier is directly connected to a lateral exterior sidewall of the layer stack, wherein the lateral exterior sidewall of the layer stack comprises  the at least two first electrically conductive layer structures and the at least one first electrically insulating layer structure, of the first component carrier; and wherein the length of extension of the second component carrier along the first stacking direction of the first component carrier is equal to a thickness of the first component carrier in the first stacking direction of the first component carrier.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 4-12 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/          Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/           Supervisory Patent Examiner, Art Unit 2847